Citation Nr: 1638335	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO. 10-14 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for fibromyalgia. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1995 to August 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In November 2012 and September 2015, the Board remanded the appeal to the RO for additional development. For the reasons discussed below, the matter has not been properly returned to the Board for appellate consideration, and another remand is needed. See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Upon VA examination in March 2016, the VA examiner indicated the Veteran's fibromyalgia was manifested by widespread musculoskeletal pain, stiffness, muscle weakness, fatigue, sleep disturbances, headaches, constipation, and intermittent extremity swelling. Following examination, the VA examiner opined that fibromyalgia was less likely than not related to service. As rationale for her opinion, the VA examiner, in relevant part, indicated that the service treatment records were silent for fibromyalgia symptoms, evaluation, or treatment, and that fibromyalgia was not diagnosed until 2009. The service medical records, however, contain notations of headaches, and muscle and joint pain, which are symptoms identified by the VA examiner as manifestations of the Veteran's fibromyalgia. The Veteran contends that she has experienced these symptoms of fibromyalgia on a recurrent and persistent basis since service separation; however, this contention was not addressed by the VA examiner. In addition, the VA examiner indicated that the Veteran's symptoms became widespread following an abdominal surgery related to a service-connected disability; however, the VA examiner did not provide an opinion addressing secondary service connection. Accordingly, the VA examiner is incomplete and an addendum medical opinion is needed.

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file, to specifically include all VA treatment records dated after March 2015.

3. After the passage of a reasonable period of time or upon the Veteran's response, return the claims file to the VA examiner who performed the March 2016 VA examination (or a suitable substitute) for an addendum medical opinion regarding the nature and etiology of the Veteran's fibromyalgia. The entire claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner. Another examination is not required; however, if the VA examiner indicates that she cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.

While the November 2012 Remand (and subsequent communication) specifically requested that a physician perform the VA examination, the September 2015 Remand did not specify the qualifications required of the VA examiner. If the March 2016 VA examiner indicates that the requested opinions fall outside her scope of practice, then the claims file should be referred to an appropriate medical professional with sufficient education and training to provide the requested opinions.

Based upon a review of the relevant evidence of record, the VA examiner should offer the following opinions:

a. Did the Veteran's fibromyalgia begin during service or it is otherwise related to active service?

In rendering the above opinion, the VA examiner should specifically comment on the Veteran's contentions that symptoms of fibromyalgia began during service even though they were not formally diagnosed as manifestations of fibromyalgia until 2009. Specifically, the VA examiner should indicate, if possible, whether the Veteran's in-service symptoms were early manifestations of fibromyalgia or manifestations of other medical conditions?

b. Was the Veteran's fibromyalgia caused or aggravated by a service-connected disability?

In rendering the above opinion, the VA examiner should specifically comment on whether the Veteran's fibromyalgia was caused or aggravated by the 2006 abdominal surgery.

If the opinion is that the fibromyalgia was aggravated by a service-connected disability, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

In rendering the above opinions, the examiner must review the record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*Service medical records reflect treatment for migraine headaches, and occasional back and knee pain. 

*A January 2009 VA treatment record reflects that the Veteran reported ongoing multi-joint aches for greater than one year with daily upper extremity swelling. The Veteran was referred for rheumatological consultation. 

*A February 2009 VA rheumatology consultation report reflects that the Veteran reported an initial onset of widespread muscle pain within the preceding year. The VA rheumatologist provided a likely diagnosis of fibromyalgia. 

*The March 2016 VA examination report reflects that the Veteran's fibromyalgia is manifested by widespread musculoskeletal pain, stiffness, muscle weakness, fatigue, sleep disturbances, headaches, constipation, and intermittent extremity swelling. The VA examiner indicated the symptoms began following the 2006 abdominal surgery. 

*Multiple statements from the Veteran in which she indicates she has experienced symptoms of fibromyalgia on a recurrent basis since service separation, despite not being formally diagnosed with fibromyalgia until 2009. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

The VA examiner is advised that portions of the Veteran's service treatment records may be missing. Therefore, the VA examiner should not rely solely on the lack of medical documentation during service as rationale for any opinion provided.

4. Finally, after undertaking any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).



